Citation Nr: 0917755	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-17 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to Department of Veterans Affairs (VA) 
death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel



INTRODUCTION

Appellant is the widow of an individual who died in July 
1997.  The appellant seeks surviving spouse benefits based 
upon claimed United States Armed Forces in the Far East 
(USAFFE) service.  Certification by the National Personnel 
Records Center (NPRC) shows that the decedent had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas or service in the United States 
Armed Forces.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2006 decision by the Manila, 
the Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to VA death benefits.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on July 23, 2008.  A 
copy of the hearing transcript has been reviewed and has been 
associated with the file.


FINDING OF FACT

In May 2006, the NPRC certified that the decedent had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas or service in the United 
States Armed Forces.


CONCLUSION OF LAW

The criteria for basic eligibility for VA death benefits have 
not been met.  38 U.S.C.A. §§ 101, 107, 1521, 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2008).    
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. § 3.159 
(b)(1) (2008). This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, notice is not required because the issue 
presented is limited to statutory interpretation, the notice 
provisions do not apply in this case.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 
Fed. Reg. 59989 (2004) (VA not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA has no effect on an appeal where the law is 
dispositive on the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).  Accordingly, the Board finds no prejudice 
toward the appellant in proceeding with the adjudication of 
her claim.
Analysis

The United States will pay dependency and indemnity 
compensation (DIC) to eligible spouses, children and parents 
of USAFFE Veterans and recognized guerrillas, if the Veteran 
died in service, or died due to sickness or injury incurred 
in service.  38 C.F.R. §§ 3.40, 3.41 (2008).  In this 
instance, the issue turns upon whether the appellant's spouse 
had military service recognized by law.

The term Veteran is defined by law as a person who served in 
the active military, naval or air service, and was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §  
3.1(d) (2008).  The term active military, naval, or air 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2008).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, United States Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for VA compensation benefits.  
Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for VA compensation benefits.  38 C.F.R. § 3.40 (b)-
(d).

Title 38 of the United States Code authorizes the VA 
Secretary to prescribe the nature of proof necessary to 
establish entitlement to Veterans' benefits.  See 38 U.S.C.A. 
§ 501(a)(1).  Under that authority, the Secretary has 
promulgated 
38 C.F.R. § 3.203(a) and (c), to govern the conditions under 
which the VA may extend Veterans' benefits based on service 
in the Philippine Commonwealth Army.  Those regulations 
require that service in the Philippine Commonwealth Army (and 
thus Veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  38 
C.F.R. § 3.203(a) (requiring service department documentation 
of service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In cases for VA benefits where the requisite Veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA. See 38 C.F.R. § 3.203(c); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based upon Philippine service unless a United 
States service department documents or certifies his service.  
Soria v. Brown, supra.

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  38 C.F.R. 
§ 3.40(d)(1), (2) (2008).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information as to length, 
time, and character of service; and

(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate. 38 C.F.R. § 
3.203(a).  However, where the appellant does not submit 
evidence of service or the evidence submitted does not meet 
the requirements of 38 C.F.R. § 3.203, VA shall request 
verification of service from the service department.

Entitlement to VA Death Benefits

The appellant seeks entitlement to VA death benefits.  She 
contends that her spouse  was a member of the Philippine Army 
and inducted into the USAFFE during World War II.  
Specifically, that the decedent was mobilized in April 1940, 
and inducted into the USAFFE in October 1941.  (See hearing 
transcript, page 4).  

In support of her claim, the appellant submitted multiple 
copies of affidavits for Philippine Army Personnel with 
accompanying affidavits from three reservist, and 
certification from the headquarters of the Armed Forces of 
the Philippines, Office of the Adjutant General.  The 
affidavit for Philippine Army Personnel was signed by the 
decedent in May 1946.  In this affidavit, the decedent 
attests that he was inducted into the USAFFE in October 1941.  
The three accompanying affidavits also dated in May 1946, 
confirms this fact.  Each reservist attested to being called 
to active duty and inducted into the USAFFE with the 
decedent.  The certification dated in November 2006, showed 
the decedent's military status as USAFFE beginning in October 
1941.

Documents issued by the Philippine Army or Philippine 
Veterans Affairs Office are not binding on VA, as the 
Philippine government has its own regulations and laws which 
permit recognition of military service not recognized by the 
U.S. Army.  As such, none of the documents submitted by the 
appellant satisfies the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service, as they are not official 
documents of the appropriate United States service 
department.  Therefore, these documents may not be accepted 
by the Board as verification of service for the purpose of 
receiving VA benefits.  Soria v. Brown, supra.  

The records of individuals who claimed service in the 
Commonwealth Army of the Philippines and inducted into the 
USAFFE are maintained by the NPRC.  In May 2006, NPRC 
certified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas or in the service of the United States 
Armed Forces.  The service department's decision on such 
matters is conclusive and binding on the VA.  See 38 C.F.R. § 
3.203(c).   

The Board finds that the verification from NPRC is 
sufficient.  The RO used the name, date of birth, service 
number and organization supplied by the appellant when 
requesting service verification.  The appellant does not 
contend nor does the evidence show that the service as 
verified by the service department is erroneous in such a way 
as to warrant a further request to the service department to 
verify or re-certify military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994). 

The appellant and her daughter testified in July 2008, as to 
the unit the decedent served in and as to when he was 
inducted into USAFFE.  They also testified that they did not 
have his original discharge certificate because it was used 
to obtain educational benefits for his son.  (See hearing 
transcript, page 6).  They stated they were unable to obtain 
a copy of the discharge certificate from Philippine Veterans 
Administration, and instead received a letter from the 
Philippine Veterans Educational Department.  The copy of the 
letter submitted by the appellant contains a handwritten, 
unsigned notation of the purported dates of decedent's 
service.  This is not an official document from either the 
Philippine government or U.S. Armed Forces and is not 
acceptable proof of service.   See 38 C.F.R. § 3.203, Soria 
v. Brown, supra.

In conclusion, where the service department records fail to 
show threshold eligibility, the claim lacks legal merit or 
legal entitlement, and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Since the 
decedent's service does not meet the criteria described, the 
appellant, as the surviving spouse, does not meet the basic 
eligibility requirements for VA death benefits, and the claim 
must be denied based upon a lack of entitlement under the 
law.


ORDER

Legal entitlement to VA death benefits is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


